Exhibit 1.1 Acquisition Agreement This Acquisition Agreement (the “ Agreement ”) is entered into as of 8 April 2013 by and among: 1) VRDT Corporation, a Delaware corporation, herein referred to as “ Parent ;” 2) Windstrip Hong Kong Limited, a Hong Kong limited company, herein referred to as the “ Company ;” 3) Vertico Holdings LLC., a Minnesota LLC, Trade Idea Holdings Ltd., a Hong Kong, Corporation, St. Peter Investments LLC formerly Ltd (Wisdom Hill Investment Ltd), a Minnesota LLC, PluTay LLC., a Minnesota LLC, Trade Delta Holdings Ltd., a Hong Kong Corporation, and Ilari Kokko, the foregoing herein collectively referred to as the “ Common Shareholders ;” and 4) Best Partners Hong Kong Investment Ltd., a Hong Kong limited company, herein referred to as the “
